Citation Nr: 1520623	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  02-13 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include as due to herbicide exposure and/or as due to service-connected hypertension.  

2.  Entitlement to service connection for skin rashes, to include as due to herbicide exposure.  

3.  Entitlement to service connection for bodily itching, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Deborah C. Taylor


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.  He served in Vietnam from October 1971 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The Board remanded the instant claims in June 2013.  

The issues of service connection for skin rashes and bodily itching, to both include as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran had service in Vietnam from October 1971 to October 1972.  

2.  There is no competent evidence of record that shows the Veteran had a kidney disorder (proteinuria) in service, or for many years thereafter; and there is no competent evidence showing that proteinuria is related to service, to include as due to herbicide exposure, or is due to or aggravated by any service-connected disability; specifically, to hypertension.  


CONCLUSIONS OF LAW

1.  A kidney disorder (proteinuria) was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service, including from herbicide exposure in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2014).   

2.  Proteinuria is not the result of or aggravated by any service-connected disability; specifically, service-connected hypertension.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

 Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in August 2009 of the evidence necessary for establishing service connection, to include as due to herbicide exposure.  For secondary service connection, the Board June 2013 decision/remand provided the necessary notice.  In the August 2009 letter, he also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more was required.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The RO obtained the Veteran's service treatment records and VA treatment records. He submitted personal statements in support of his appeal.  

The Veteran underwent VA examinations in December 2011 and November 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2011 opinion did not address aggravation and therefore the November 2014 examination with opinion was performed to render these results.  This examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  

The Veteran was provided an opportunity to set forth his contentions during a Board hearing, and he declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and nephritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

A claimant who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the claimant was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310 , VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

Service treatment records are devoid of findings, treatment, or diagnoses related to kidney disease.  In 1996, 23 years after service discharge, the Veteran was diagnosed with proteinuria.  

As this is a current disability, what remains to be shown is that this condition was incurred in or aggravated by his active service, to include as based on exposure to herbicides, or secondary to his service-connected hypertension.  

Here, the Veteran contends, in part, that his proteinuria is due to herbicide exposure, or secondary to his service-connected hypertension.  A review of the record shows that no proteinuria or any other kidney disease was diagnosed in service or within one year of service discharge.  

Additionally, although the Veteran has service in Vietnam, proteinuria is not a presumptive disease based upon herbicide exposure as set forth in 38 C.F.R. § 3.309.  

The fact that the Veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).   

As noted above, the Veteran was not diagnosed with proteinuria until 1996,  approximately 23 years after separation from service.  The record does not include any medical opinion suggesting his proteinuria arose during service, nor does the Veteran contend such.  Service treatment records are entirely silent for any complaints, findings, or treatment for proteinuria.  None of the medical records after service provided a nexus between the Veteran's proteinuria and his active duty service.  

Therefore, the Veteran's claim for service connection for a kidney disorder (proteinuria) must be denied on a direct basis, in addition to on a presumptive basis as a chronic condition pursuant to 38 C.F.R. § 3.309(a). 

After careful review of the medical and lay evidence of record and the pertinent law and regulations, the Board finds that although the Veteran is presumed to have been exposed to herbicides in Vietnam, proteinuria is not a presumptive disease to exposure to herbicides.  Moreover, there is no competent evidence linking his proteinuria to exposure to herbicides in Vietnam.  His assertion that his proteinuria is linked to exposure to herbicides in Vietnam is outweighed by the evidence discussed above.  As such, service connection for a kidney disorder (proteinuria) as due to herbicide exposure is not warranted, and the claim must be denied.  

As for the claim for service connection for proteinuria secondary to the Veteran's service-connected hypertension, that claim must also fail. 
The medical evidence of record shows that the Veteran has hypertension related to service.  He has been treated for the condition on a regular basis for many years.  He has also been followed since 1996 for proteinuria.  He maintains that proteinuria is a kidney disorder, and that kidney disorders are caused by hypertension, therefore associating his proteinuria with his service-connected hypertension.  

The Veteran underwent VA examination in December 2011.  The examiner opined that it was less likely as not that the Veteran's proteinuria was due to or a result of the Veteran's service-connected disability.  After a thorough review of the Veteran's laboratory results over the years, the examiner stated that the Veteran does not have a nephritic condition that can be attributed to hypertension.  Instead, the Veteran's condition is a nephrotic disorder and hypertension does not cause nephrotic disorders.  The causes of proteinuria are primary glomerular diseases and hypertension is not known as a secondary cause.  

Pursuant to the Board's remand in June 2013, the Veteran underwent another VA examination in November 2014 to address the issue of aggravation in the instant claim.  Therein, the examiner made the same determinations as found in the December 2011 VA examination.  Additionally, the examiner stated that there was no way to determine the Veteran's baseline for proteinuria, but if there was, it still could not be determinative to have been aggravated by the Veteran's service-connected hypertension.  The examiner reviewed the Veteran's laboratory findings which showed persistent proteinuria, always with ranges between 1+ and 3+.  The proteinuria laboratory findings stayed in those ranges with no progression of the condition beyond this usual course.  

Based on the evidence of record, service connection for proteinuria, secondary to the Veteran's service-connected hypertension, is not warranted. 

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with proteinuria.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service connected for hypertension.   Specifically, the Veteran was granted service connection for hypertension, effective January 2008.   

Turning to crucial Wallin element (3), December 2011 and November 2014 VA examinations addressed the issue of medical nexus.  The December 2011 VA examination report indicated that it was less likely as not that proteinuria was caused by service-connected hypertension as proteinuria was a nephrotic condition and he does not have a nephrotic condition which can be associated with hypertension.  The December 2014 VA examination indicated that hypertension did not aggravate the Veteran's persistent proteinuria, as the proteinuria has been consistently in the same range for many years without progression beyond its usual course.  

Absent the Veteran's personal statements, there is no other evidence that his proteinuria is secondary to his service-connected hypertension.  The Board notes that the United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Although the Veteran is competent to describe symptoms related to his kidney disorder (proteinuria) if such could be identified, he is not competent to diagnose the cause of his proteinuria.  Proteinuria  is not the type of disorder that can be diagnosed by unique and readily identifiable features.  It does not involve a simple identification that a layperson is competent to make.  Clinical testing is necessary.  Again, there is no evidence to support a finding that the Veteran's proteinuria is due to or aggravated by his service-connected hypertension.  The Veteran's unsubstantiated statements regarding his claim that his proteinuria is secondary to his service-connected hypertension are found to lack competency.  

Therefore, since there are no findings of proteinuria in service, and proteinuria is not a presumptive disorder of herbicide exposure, and there is no medical evidence of record to show that proteinuria is caused by herbicide exposure, and no findings relating the Veteran's proteinuria to his service-connected hypertension by way of causation or aggravation, service connection for a kidney disorder (proteinuria) on a direct or chronic disease basis, due to herbicide exposure, or in the alternative, secondary to the Veteran's service-connected hypertension, is not warranted.  


ORDER

Service connection for a kidney disorder (proteinuria), on a direct or chronic disease presumptive basis, to include as a result of herbicide exposure, or secondary to service-connected hypertension, is denied.  


REMAND

Additional development is necessary prior to final adjudication of the claims for service connection for skin rashes and service connection for bodily itching.  

The Veteran underwent VA examination in December 2014.  The examiner gave an opinion on skin rash.  She did not specifically speak about bodily itching, as a separate entity.  The Veteran had previously been diagnosed with heat rash as to his complaints of bodily itching.  The examiner discussed skin rash as it applied to the Veteran's forehead, but did not address skin rash on other parts of his body.  The Veteran had lesions in service and he also had healing impetiginous lesions in 1974.  None of this was discussed in concert with the examination and  nothing was related in the examination regarding his rash of the arms and other parts of the body.  The examiner also raised that the Veteran worked in material maintenance with environmental exposures.  She did not indicate how this was or could be involved in the Veteran's skin rashes as opposed to his active service.  If a VA examination report does not contain sufficient detail, it is incumbent that the report be returned as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA medical records and any other medical evidence that may have come into existence since the time the claims file was last updated by the AOJ.  
 
2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed skin rashes and his bodily itching as a separate claim.  All indicated tests and studies are to be performed. In connection with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.   

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has skin rashes and/or bodily itching the result of active duty service, to include whether such was manifested to a compensable degree within one year of service discharge, to include as due to herbicide exposure.  The examiner should address the Veteran's claim of skin rashes over his entire body (not just his forehead), his treatment for such in service, and his treatment for any and all skin rashes and/or  bodily itching after service.   

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).   

3.  Following completion of the above and any other development or action deemed necessary, the AOJ should readjudicate the claims on appeal.  If the claims remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if deemed appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


